                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

CIVIL ACTION NO. 18-4-DLB

FREDA BLACKBURN                                                               PLAINTIFF


vs.                                        JUDGMENT


NANCY A. BERRYHILL, Acting
Commissioner of Social Security,                                           DEFENDANT


                         * *   * *   * *    * *   * *   * *   * *    * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED AND ADJUDGED as

follows:

       (1)    The administrative decision is AFFIRMED and judgment is entered in favor

of Defendant Commissioner;

       (2)    Plaintiff Freda Blackburn’s Complaint (Doc. # 1) against Defendant

Commissioner is DISMISSED WITH PREJUDICE; and

       (3)    This action is STRICKEN from the Court’s active docket.

       This is a final and appealable order and no just cause for delay exists.

       This 9th day of October, 2018.




L:\DATA\SocialSecurity\MOOs\Lexington\18-4 Blackburn Judgment.docx
